933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Doris FLING, Plaintiff-Appellee,Jack Fling, Plaintiff,v.HOLLYWOOD TRAVEL & TOURS, Passkey International,Defendants-Appellants.
No. 90-3994.
United States Court of Appeals, Sixth Circuit.
May 28, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Doris Fling1 appeals from the district court's order granting summary judgment in favor of defendants Hollywood Travel & Tours and Passkey International in this action to recover damages for personal injuries which she suffered as a result of a robbery and shooting that occurred while they were vacationing in Freeport, Grand Bahamas.  Specifically, plaintiff alleged that defendants, who made plaintiff's hotel arrangements, owed plaintiff a duty to warn her of the likelihood of a criminal attack in the area of the hotel.  Having carefully considered the record on appeal and the briefs of the parties, we do find that the district court did not err as a matter of law.


2
Because the reasons articulated by the district court in its September 26, 1990 opinion adequately resolve the issues raised in this appeal, we affirm the judgment of the district court for the reasons set forth in that opinion.


3
AFFIRMED.



1
 Because plaintiff's husband, Jack Fling, is not listed in the notice of appeal, his appeal is barred.    Minority Employees v. Tennessee Dep't of Employment Sec., 901 F.2d 1327 (6th Cir.), cert. denied 111 S.Ct. 210 (1990)